The petitioner having filed his petition herein on January-loth, 1925, setting up that on September 25th, 1925, he was employed by the respondent and fell over an iron bar causing permanent injury to his jaw, and that the respondent had refused to pay compensation; and the respondent having duly appeared by Erank G-. Turner, its attorney, and having set up that the injury to the petitioner, for which his said petition was filed, did not arise out of and in the course of his employment, but were suffered by the petitioner because of a fist fight in which he had engaged; and it appearing that the injuries claimed to have been suffered by the petitioner arose out of a fist fight with one Eugene Pensari, growing out of personal difficulties between the said petitioner and the said Pensari, and during the course of their fight the petitioner was knocked down and the injuries for which compensation is claimed were caused when he was so knocked down by Eugene Pensari; and it appearing that the injuries suffered by the petitioner did not arise from an accident arising out of and in the course of the employment of the petitioner, and it further appearing that this department is without jurisdiction to hear and determine this cause under the statute in such ease made and provided;
It is on this 5th day of April, 1927, on motion of Erank G-. Turner, attorney of respondent, ordered, that judgment *820final be and the same hereby is entered in favor of the respondent and against the petitioner, and the petition is hereby dismissed.
Charles E. Corbin, Deputy Commissioner.